       Case 1:19-cv-00212-HSO-RPM Document 32 Filed 08/06/20 Page 1 of 7




                IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                         SOUTHERN DIVISION


 JEFFERY RAMSEY                               §                      PETITIONER
                                              §
                                              §
 v.                                           §    Civil No. 1:19cv212-HSO-RPM
                                              §
                                              §
 STATE OF MISSISSIPPI and                     §                   RESPONDENTS
 JOEL SMITH                                   §


      ORDER OVERRULING PETITIONER’S [28] OBJECTION; ADOPTING
       MAGISTRATE JUDGE’S [25] REPORT AND RECOMMENDATION;
        GRANTING RESPONDENTS’ [22] MOTION TO DISMISS; AND
        DISMISSING [2] PETITION FOR WRIT OF HABEAS CORPUS

        This matter comes before the Court on Petitioner Jeffery Ramsey’s Objection

[28] to the Report and Recommendation [25] of United States Magistrate Judge

Robert H. Walker, which recommended that Respondents State of Mississippi and

Joel Smith’s Motion to Dismiss [22] be granted and that Petitioner Jeffery Ramsey’s

Petition for Writ of Habeas Corpus [2] be dismissed. After due consideration of the

Motion [22], the Report and Recommendation [25], Petitioner’s Objection [28], the

record, and relevant legal authority, the Court finds that Petitioner’s Objection [28]

should be overruled, that the Magistrate Judge’s Report and Recommendation [25]

should be adopted, that Respondents’ Motion to Dismiss [22] should be granted, and

that the Petition for Writ of Habeas Corpus [2] should be dismissed.

                                 I. BACKGROUND

        In 2017 and 2018, Petitioner Jeffery Ramsey (“Petitioner” or “Ramsey”) was

charged in the Circuit Court of Harrison County, Mississippi, Second Judicial
     Case 1:19-cv-00212-HSO-RPM Document 32 Filed 08/06/20 Page 2 of 7




District, in three separate indictments for three separate offenses of felony driving

under the influence. See Ramsey v. Smith, No. 1:19cv54-HSO-RHW, 2020 WL

4053728, at *1 (S.D. Miss. July 20, 2020). While a pretrial detainee at the

Harrison County Adult Detention Center, Ramsey filed a pro se complaint under 42

U.S.C. § 1983 in a separate civil action in this Court. See id. Ramsey’s complaint

sought, in part, a speedier release from custody, which the Court determined should

be pursued through a petition for writ of habeas corpus. See Order [1] at 1-2. The

Court severed Ramsey’s habeas claims from his § 1983 case, and this new 28 U.S.C.

§ 2241 civil action was opened. See id.

      On April 8, 2019, Ramsey pled guilty in state court to the three separate

charges of felony driving under the influence and was sentenced to 10 years as to

each count, to run consecutively, for a total sentence of 30 years. See Pet. [7] at 1;

Ex. “A” [22-1] at 25-27. Ramsey was ordered to serve 6 ½ years of this sentence as

a period of incarceration and the remaining 23 ½ were years suspended, followed by

5 years of reporting post-release supervision. See Ex. “A” [22-1] at 27.

      On April 10, 2019, before the Court was aware of the guilty pleas, the

Magistrate Judge ordered Ramsey to complete and file a form § 2241 petition.

Ramsey filed the form Petition for Writ of Habeas Corpus under 28 U.S.C. § 2241 in

this case on April 18, 2019, asserting the following grounds supporting relief: (1)

deprivation of life, liberty, and property; (2) violation of the Fourth Amendment of

the United States Constitution because “search warrants were invalid/illegal”; (3)

violation of the right to due process under the Fifth Amendment; (4) violation of


                                           2
      Case 1:19-cv-00212-HSO-RPM Document 32 Filed 08/06/20 Page 3 of 7




speedy trial rights under the Sixth Amendment; (5) cruel and unusual punishment

under the Eighth Amendment; and (6) violation of the Fourteenth Amendment with

a “violation of Due Process/Equal Protection/ Citizenship.” Pet. [7] at 6, 10-13.

Ramsey requested that all charges against him be dismissed. Id. at 8.

          Respondents State of Mississippi and Joel Smith (“Respondents”) filed a

Motion to Dismiss [22], arguing that Petitioner’s claims should be dismissed

without prejudice as unexhausted. See Mot. [22] at 7. Petitioner did not respond

to the Motion [22].

          On June 8, 2020, United States Magistrate Judge Robert H. Walker entered

a Report and Recommendation [25] recommending that the Motion to Dismiss [22]

be granted and that this case be dismissed for Petitioner’s failure to exhaust state

court remedies prior to filing his federal habeas corpus Petition. See R. & R. [25] at

5. Petitioner has submitted an Objection [28] to the Report and Recommendation

[25], asserting that he did “exhaust his state remedies before filing federal habeas

relief.” Obj. [28] at 1. Respondents have filed a Response [29] opposing

Petitioner’s Objection [28] and arguing that the Magistrate Judge correctly

determined that the Petition should be dismissed as unexhausted. See Resp. [29]

at 1-3.

                                    II. DISCUSSION

A.        Standard of review

          Because Petitioner has filed a written Objection to the Magistrate Judge’s

Report and Recommendation [25], the Court “make[s] a de novo determination of


                                             3
     Case 1:19-cv-00212-HSO-RPM Document 32 Filed 08/06/20 Page 4 of 7




those portions of the report or specified proposed findings or recommendations to

which objection is made.”    28 U.S.C. § 636(b)(1).    Otherwise, the Court applies the

“clearly erroneous or contrary to law” standard.      Id. at § 636(b)(1)(A).

       Petitioner is entitled to de novo review “as to those issues to which an

objection is made.” Longmire v. Guste, 921 F.2d 620, 623 (5th Cir. 1991).         “Such

review means that this Court will examine the entire record and will make an

independent assessment of the law.”      Lambert v. Denmark, Civil No. 2:12-cv-74-

KS-MTP, 2013 WL 786356, *1 (S.D. Miss. Mar. 1, 2013).          In conducting a de novo

review, the Court is not “required to reiterate the findings and conclusions of the

magistrate judge.”    Koetting v. Thompson, 995 F.2d 37, 40 (5th Cir. 1993).

B.     Habeas exhaustion requirement

       While Petitioner was initially held as a pretrial detainee and filed a pretrial

federal habeas petition under § 2241, intervening events have resulted in Petitioner

now being in custody pursuant to a state court judgment.        Because Petitioner’s

“claim is now properly characterized as an attack on the validity of his conviction

and sentence, his petition . . . must be brought under § 2254.” Hartfield v.

Osborne, 808 F.3d 1066, 1072 (5th Cir. 2015) (quotations omitted). 1



1  The Court notes that during the pendency of this case, Petitioner changed his address on
the docket from the Harrison County Adult Detention Center (“HCADC”) to a free-world
address, then back to the HCADC, to the Central Mississippi Correctional Facility, to the
South Mississippi Correctional Institution, and finally after the Report and
Recommendation was entered to the free-world again on June 17, 2020. See Pet. [2] at 2;
Notice [12] at 1; Notice [18] at 1; Notice [20] at 1; Notice [24] at 1; Notice [26] at 1.
According to documents filed in Ramsey’s separate habeas action in this Court, it appears
that Petitioner’s parole on the three charges in this case was revoked on October 31, 2019,
see Ramsey v. King, 1:20cv10-LG-RPM, Ex. [12-9] (S.D. Miss. June 3, 2020) (parole
revocation hearing action sheet), but Petitioner has again been released on parole, see
                                             4
      Case 1:19-cv-00212-HSO-RPM Document 32 Filed 08/06/20 Page 5 of 7




       “Section 2254 imposes a specific exhaustion requirement on habeas

petitioners . . . .”   Id. at 1068.   Under the statute, a writ of habeas corpus on

behalf of a person in custody pursuant to a judgment of a state court shall not be

granted unless it appears that

       (A)     the applicant has exhausted the remedies available in the courts
               of the State; or
       (B)     (i)    there is an absence of available State corrective process; or
               (ii)   circumstances exist that render such process ineffective to
                      protect the rights of the applicant.

28 U.S.C. § 2254(b)(1).      Under the statute, “a state prisoner must exhaust available

state remedies before presenting his claim to a federal habeas court.”       Davila v.

Davis, 137 S. Ct. 2058, 2064 (2017) (citing 28 U.S.C. § 2254(b)(1)(A)).     “The

exhaustion requirement is satisfied when the substance of the federal habeas claim

has been fairly presented to the highest state court.” Adekeye v. Davis, 938 F.3d

678, 682 (5th Cir. 2019) (quotation omitted). 2

C.     Analysis

       Petitioner makes the conclusory assertion in his Objection [28] that he did

“exhaust his state remedies before filing federal habeas relief,” Obj. [28] at 1, but he

offers no evidence to support this claim. Respondents dispute Petitioner’s

contention and maintain that he has not satisfied the exhaustion requirement.            See

Resp. [29] at 1 (stating that a review of the Harrison County Circuit records shows




Ramsey v. King, 1:20cv10-LG-RPM, Ex. [14-1] at 1 (S.D. Miss. June 12, 2020) (Certificate of
Parole). The Court retains jurisdiction over Petitioner’s § 2254 Petition because as a
parolee, Petitioner “remains ‘in custody’ for federal habeas purposes.” Cruz v. Johnson,
273 F.3d 393, 2001 WL 1013196, *2 (5th Cir. 2001).
2 A § 2241 petition must also be properly exhausted. See Hartfield, 808 F.3d at 1073.

                                               5
     Case 1:19-cv-00212-HSO-RPM Document 32 Filed 08/06/20 Page 6 of 7




that “Ramsey did not (and has not) file[d] a motion for post-conviction relief in the

circuit court challenging his pleas and sentences”).

       Based upon its review of the record, the Court finds no evidence or other

indication that Petitioner exhausted his remedies available in state court, see 28

U.S.C. § 2254(b)(1)(A), and there is no indication that Petitioner has presented the

substance of his federal habeas claim to the highest Mississippi state court, see

Adekeye, 938 F.3d at 682; see also, e.g., Order, Miss. Sup. Ct. No. 2020-M-0008

(Miss. Feb. 5, 2020) (dismissing without prejudice Ramsey’s “Permission to Proceed

Petition for Post-Conviction” because “[a]ny application for post-conviction relief

should be filed in the trial court”).   Nor has Petitioner alleged or shown that state

procedures are absent or that they would be ineffective.     See 28 U.S.C. §

2254(b)(1)(B).   Dismissal of Ramsey’s habeas petition for failure to exhaust is

appropriate.

                                  III. CONCLUSION

       The Court will overrule Petitioner’s Objection [28], adopt the Magistrate

Judge’s Report and Recommendation [25] as the opinion of this Court, grant

Respondent’s Motion to Dismiss [22], and dismiss the Petition for Writ of Habeas

Corpus as unexhausted.

       IT IS, THEREFORE, ORDERED AND ADJUDGED that, Petitioner

Jeffery Ramsey’s Objection [28] to the Report and Recommendation [25] of United

States Magistrate Judge Robert H. Walker is OVERRULED.

       IT IS, FURTHER, ORDERED AND ADJUDGED that, the Report and


                                             6
     Case 1:19-cv-00212-HSO-RPM Document 32 Filed 08/06/20 Page 7 of 7




Recommendation [25] of United States Magistrate Judge Robert H. Walker is

ADOPTED in its entirety as the finding of this Court.

      IT IS, FURTHER, ORDERED AND ADJUDGED that, Respondents State

of Mississippi and Joel Smith’s Motion to Dismiss [22] is GRANTED, and

Petitioner Jeffery Ramsey’s Petition for Writ of Habeas Corpus is DISMISSED

WITHOUT PREJUDICE for failure to exhaust.

      SO ORDERED AND ADJUDGED, this the 6th day of August, 2020.


                                     s/ Halil Suleyman Ozerden
                                     HALIL SULEYMAN OZERDEN
                                     UNITED STATES DISTRICT JUDGE




                                        7
